—Appeal from a judgment of the Supreme Court (Ellison, J.), entered November 23, 1994 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services denying petitioner’s request to participate in a family reunion program.
Petitioner, a prison inmate, commenced this proceeding challenging an administrative determination made in April 1994 denying his request to participate in a family reunion program. Petitioner contends that this determination is arbitrary and capricious and violates his right to due process.
In view of the fact that petitioner made a subsequent request to participate in the same program which was granted in September 1994 and that he was thereafter transferred to another facility, we find his appeal to be moot.
Petitioner must make application to the facility to which he has been transferred in order to participate in a family reunion program while incarcerated there {see, DOCS Directive No. 4500 [VI] [A]). The April 1994 administrative determination has no bearing upon his new application.
*796Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.